In an action for divorce, the defendant wife appeals, as limited by her notice of appeal and brief, from so much of a judgment of the Supreme Court, Queens County, dated March 24, 1975, as, after a nonjury trial, (1) denied her application for support and (2) limited her award of a counsel fee to $1,000. Judgment reversed insofar as appealed from, on the facts, without costs or disbursements, and plaintiff is awarded support in the amount of $75 per week and the counsel fee is increased to $2,500. Action remanded to Special Term for the entry of an appropriate amended judgment in accordance herewith. Under the facts and circumstances of this case, the failure to award support was inappropriate and the counsel fee was inadequate. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.